 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          CORUS REALTY HOLDINGS,                       CASE NO. C18-0847JLR
            INC.,
11                                                       ORDER REGARDING ORAL
                                 Plaintiff,              ARGUMENT
12                 v.

13
            ZILLOW GROUP, INC., et al.,
14
                                 Defendants.
15
            On February 7, 2020, the court set a hearing for February 14, 2020, to hear oral
16
     argument on Defendants Zillow Group, Inc., Zillow, Inc., and Trulia, LLC’s
17
     (collectively, “Zillow”) motion for summary judgment (Zillow MSJ (Dkt. # 68)) and
18
     Plaintiff Corus Realty Holdings, Inc.’s (“Corus”) motion for partial summary judgment
19
     regarding invalidity (Corus MPSJ (Dkt. # 65)). (See 2/7/20 Dkt. Entry.) In addition to
20
     the merits of the respective motions, the parties should be prepared to provide the court
21
     //
22


     ORDER - 1
 1   with additional citations to authorities, if warranted, and to address the following issues at

 2   the February 14, 2020, hearing:

 3          (1) Whether the court should dismiss Zillow’s counterclaim for a declaratory

 4   judgment of noninfringement as moot if the court grants summary judgment in favor of

 5   Zillow on Corus’s infringement claim. See Sliding Door Co. v. KLS Doors, LLC, No.

 6   EDCV 13-00196 JGB, 2013 WL 2090298, at *4 (C.D. Cal. May 1, 2013) (dismissing a

 7   defendant’s counterclaim for declaratory judgment of noninfringement as duplicative of

 8   the plaintiff’s infringement claim because the counterclaim did “not serve any useful

 9   purpose”); see also Medtronic, Inc. v. Mirowski Family Ventures, LLC, 571 U.S. 191,

10   198 (2014) (holding that in a declaratory judgment action for noninfringement, “the

11   burden of persuasion is with the patentee, just as it would be had the patentee brought an

12   infringement suit”);

13          (2) Which of the following actions the court should take with respect to Zillow’s

14   counterclaim for a declaratory judgment of invalidity if the court grants summary

15   judgment in favor of Zillow on Corus’s infringement claim:

16          (a) Dismiss the counterclaim without prejudice;

17          (b) Stay the counterclaim and entertain a motion for entry of final judgment of

18   Corus’s infringement claim pursuant to Federal Rule of Civil Procedure 54(b); or

19          (c) Hear the claim on its merits.

20   See, e.g., Korszun v. Pub. Techs. Multimedia, Inc., 96 F. App’x 699, 700 (Fed. Cir. 2004)

21   (holding that where a district court has granted summary judgment of noninfringement,

22   the district court may hear an invalidity counterclaim on the merits, dismiss the


     ORDER - 2
 1   counterclaim, or, where proper, enter judgment under Federal Rule of Civil Procedure

 2   54(b)); see also Nystrom v. TREX Co., 339 F.3d 1347, 1351 (Fed. Cir. 2003); Nautilus

 3   Grp., Inc. v. Icon Health And Fitness, Inc., 308 F. Supp. 2d 1224, 1226 (W.D. Wash.

 4   2003).

 5            Dated this 11th day of February, 2020.

 6

 7                                                     A
                                                       JAMES L. ROBART
 8
                                                       United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 3
